EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”), effective as of the Effective Date
(as defined below), is entered into by and among Thomas Properties Group, Inc.,
a Delaware corporation (“TPG”), Thomas Properties Group, LP., a Maryland limited
partnership (the “Operating Partnership”) and Randall L. Scott (the
“Executive”).

 

WHEREAS, TPG and the Operating Partnership (collectively, the “Company”) desire
to employ the Executive and to enter into an agreement embodying the terms of
such employment; and

 

WHEREAS, the Executive desires to accept employment with the Company, subject to
the terms and conditions of this Agreement.

 

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

 

1. Employment Period. Subject to the provisions for earlier termination
hereinafter provided, the Executive’s employment hereunder shall be for a term
(the “Employment Period”) commencing on the Effective Date and ending on the
third anniversary of the Effective Date (the “Initial Termination Date”);
provided, however, that this Agreement shall be automatically extended for one
additional year on the Initial Termination Date and on each subsequent
anniversary of the initial Termination Date, unless either the Executive or the
Company elects not to so extend the term of the Agreement by notifying the other
party, in writing, of such election not less than sixty (60) days prior to the
last day of the term as then in effect. For purposes of this Agreement,
“Effective Date” shall mean the date of the closing of the initial public
offering of shares of TPG’s common stock.

 

2. Terms of Employment.

 

(a) Position and Duties.

 

(i) During the Employment Period, the Executive shall serve as Executive Vice
President of TPG and the Operating Partnership and shall perform such employment
duties as are usual and customary for such positions. At the Company’s request,
the Executive shall serve the Company and/or its subsidiaries and affiliates in
other offices and capacities in addition to the foregoing. In the event that the
Executive, during the Employment Period, serves in any one or more of such
additional capacities, the Executive’s compensation shall not be increased
beyond that specified in Section 2(b) of this Agreement. In addition, in the
event the Executive’s service in one or more of such additional capacities is
subsequently terminated, the Executive’s compensation, as specified in Section
2(b) of this Agreement, shall not be diminished or reduced in any manner as a
result of such termination for so long as the Executive otherwise remains
employed under the terms of this Agreement.

 

(ii) During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive agrees to devote
substantially all of his business time, energy, skill and best efforts to the
performance of his

 

1



--------------------------------------------------------------------------------

duties hereunder in a manner that will faithfully and diligently further the
business and interests of the Company. Notwithstanding the foregoing, during the
Employment Period it shall not be a violation of this Agreement for the
Executive to (A) deliver lectures, fulfill speaking engagements or teach at
educational institutions or (B) manage his personal investments, so long as such
activities do not interfere with the performance of the Executive’s
responsibilities as an executive officer of the Company. It is expressly
understood and agreed that to the extent that any such activities have been
conducted by the Executive prior to the Effective Date and fully disclosed in
writing and agreed to by the Company in writing, the continued conduct of such
activities subsequent to the Effective Date shall not thereafter be deemed to
interfere with the performance of the Executive’s responsibilities to the
Company; provided that no such activity shall be permitted that violates any
written non-competition agreement between the parties or prevents the Executive
from devoting substantially all of his business time to the fulfillment of his
duties hereunder.

 

(iii) The Executive agrees that he will not take personal advantage of any
business opportunity that arises during his employment by the Company and which
may be of benefit to the Company unless all material facts regarding such
opportunity are promptly reported by the Executive to the Board of Directors of
TPG (the “Board”) for consideration by the Company and the disinterested members
of the Board determine to reject the opportunity and to approve the Executive’s
participation therein.

 

(b) Compensation.

 

(i) Base Salary. During the Employment Period, the Executive shall receive a
base salary (the “Base Salary”) of $235,000 per annum, as the same may be
increased thereafter (or thereafter decreased, but not below the initial Base
Salary). The Base Salary shall be paid at such intervals as the Company pays
executive salaries generally. During the Employment Period, the Base Salary
shall be reviewed at least annually for possible increase (or decrease, not
below the initial Base Salary) in the Company’s sole discretion, as determined
by the Company’s compensation committee. Any increase in Base Salary shall not
serve to limit or reduce any other obligation to the Executive under this
Agreement. The term “Base Salary” as utilized in this Agreement shall refer to
Base Salary as so adjusted.

 

(ii) Annual Bonus. In addition to the Base Salary, the Executive shall be
eligible to earn, for each fiscal year of the Company ending during the
Employment Period, an annual cash performance bonus (an “Annual Bonus”). The
amount of the Annual Bonus and the target performance goals applicable to the
Annual Bonus shall be determined in accordance with the terms and conditions of
said bonus plan as in effect from time to time; provided that the target for the
first Annual Bonus shall be 75% of Base Salary). The terms and conditions of any
such bonus plan shall be determined by the Company’s compensation committee in
its sole discretion.

 

(iii) Restricted Incentive Unit Award. Subject to adoption by the Board and
approval by TPG’s stockholders of the Company’s incentive award plan (the
“Incentive Plan”), the Operating Partnership shall, as of the Effective Date,
grant the Executive Sixteen Thousand Six Hundred Sixty-Seven (16,667) restricted
incentive units in the Operating

 

2



--------------------------------------------------------------------------------

Partnership (“Restricted Incentive Units”). Said number of Units shall not
change notwithstanding that the actual initial public offering price of a share
of TPG’s common stock may be higher or lower than $15.00 per share. Subject to
the Executive’s continued employment with the Company, said Units granted to the
Executive shall vest on the third anniversary of the Effective Date; provided
that such vesting may occur on the second anniversary of the Effective Date if
the Company meets its performance targets established by the Company’s
compensation committee in its sole discretion.

 

(iv) Incentive Vesting Restricted Unit Award. Subject to adoption by the Board
and approval by TPG’s stockholders of the Incentive Plan, the Operating
Partnership shall, as of the Effective Date, grant the Executive, subject to the
Executive’s continued employment with the Company, an additional number of
Restricted Incentive Units in the Operating Partnership equal to 233,334, in
which the Executive shall vest one-third (1/3) on each of the first, second and
third anniversaries of the Effective Date (subject to the Executive’s continued
employment with the Company).

 

(v) Incentive, Savings and Retirement Plans. During the Employment Period, the
Executive shall be eligible to participate in all other incentive plans,
policies and programs, and all savings and retirement plans, policies and
programs, in each case that are applicable generally to senior executives of the
Company.

 

(vi) Welfare Benefit Plans. During the Employment Period, the Executive and the
Executive’s eligible family members shall be eligible for participation in the
welfare benefit plans, practices, policies and programs (including, if
applicable, medical, dental, disability, employee life, group life and
accidental death insurance plans and programs) maintained by the Company for its
senior executives.

 

(vii) Expenses. During the Employment Period, the Executive shall be entitled to
receive prompt reimbursement for all reasonable business expenses incurred by
the Executive in accordance with the policies, practices and procedures of the
Company provided to senior executives of the Company.

 

(viii) Fringe Benefits. During the Employment Period, the Executive shall be
entitled to such fringe benefits and perquisites as are provided by the Company
to its senior executives from time to time, in accordance with the policies,
practices and procedures of the Company.

 

(ix) Vacation. During the Employment Period, the Executive shall be entitled to
paid vacation in accordance with the plans, policies, programs and practices of
the Company applicable to its senior executives.

 

3. Termination of Employment:

 

(a) Death. The Executive’s employment will terminate automatically upon the
Executive’s death.

 

3



--------------------------------------------------------------------------------

(b) Disability. To the extent consistent with federal and state law, Executive’s
employment may be terminated if Executive suffers a Disability. For purposes of
this Agreement, “Disability” means Executive’s inability by reason of physical
or mental illness to fulfill his obligations hereunder for 60 consecutive days
or on a total of 120 days in any 12-month period which, in the reasonable
opinion of an independent physician selected by the Company or its insurers and
reasonably acceptable to the Executive or the Executive’s legal representative,
renders Executive unable to perform the essential functions of his job, even
after reasonable accommodations are made by the Company. The Company is not,
however, required to make unreasonable accommodations for Executive or
accommodations that would create an undue hardship on the Company.

 

(c) Cause. The Company may terminate the Executive’s employment during the
Employment Period for Cause or without Cause. For purposes of this Agreement,
“Cause” shall mean the occurrence of any one or more of the following events:

 

(i) The Executive’s willful failure to perform or gross negligence in performing
his duties owed to the Company, after ten (10) days following a written notice
is delivered to the Executive by the Board, which notice specifies such failure
or negligence;

 

(ii) The Executive’s commission of an act of fraud or dishonesty in the
performance of his duties;

 

(iii) The Executive’s conviction of, or entry by the Executive of a guilty or no
contest plea to, any felony or any felony or misdemeanor involving moral
turpitude;

 

(iv) Any breach by the Executive of his fiduciary duty or duty of loyalty to the
Company; or

 

(v) The Executive’s material breach of any of the provisions of this Agreement,
which is not cured within ten (10) days following written notice thereof from
the Company, or of the Non-Competition Agreement.

 

In determining whether Cause exists to terminate the Executive, the Board shall
consider whether any act or failure to act by the Executive was taken based
either upon the authority given pursuant to a duly adopted resolution of the
Board or upon the written advice of counsel to the Company, in each case
provided after full and correct disclosure to the Board or such counsel, as
applicable, of all material facts pertaining to the subject matter upon which
such authority or advice was given.

 

(d) Good Reason. The Executive’s employment may be terminated by the Executive
for Good Reason or by the Executive without Good Reason. For purposes of this
Agreement, “Good Reason” shall mean the occurrence of any one or more of the
following events without the Executive’s prior written consent, unless the
Company fully cures the circumstances constituting Good Reason (provided such
circumstances are capable of cure) prior to the Date of Termination (as defined
below):

 

(i) The Company’s reduction of the Executive’s annual base salary below the
initial Base Salary; or

 

4



--------------------------------------------------------------------------------

(ii) The Company’s failure to cure a material breach of its obligations under
this Agreement within fifteen (15) business days after written notice is
delivered to the Board by the Executive which specifically identifies the manner
in which the Executive believes that the Company has breached its obligations
under the Agreement.

 

(e) Notice of Termination. Any termination by the Company for Cause, or by the
Executive for Good Reason, shall be communicated by Notice of Termination to the
other parties hereto given in accordance with Section 12(c) of this Agreement.
For purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated and (iii) if the Date of Termination
(as defined below) is other than the date of receipt of such notice, specifies
the termination date (which date shall be not more than thirty days after the
giving of such notice). The failure by the Executive or the Company to set forth
in the Notice of Termination any fact or circumstance which contributes to a
showing of Good Reason or Cause shall not waive any right of the Executive or
the Company, respectively, hereunder or preclude the Executive or the Company,
respectively, from asserting such fact or circumstance in enforcing the
Executive’s or the Company’s rights hereunder.

 

(f) Date of Termination. “Date of Termination” means (i) if the Executive’s
employment is terminated by the Company for Cause, or by the Executive for Good
Reason, the date of receipt of the Notice of Termination or any later date
specified therein (which date shall not be more than 30 days after the giving of
such notice), as the case may be, (ii) if the Executive’s employment is
terminated by the Company other than for Cause or Disability, the Date of
Termination shall be the date on which the Company notifies the Executive of
such termination, (iii) if the Executive’s employment is terminated by the
Executive without Good Reason, the Date of Termination shall be the thirtieth
day after the date on which the Executive notifies the Company of such
termination, unless otherwise agreed by the Company and the Executive, and (iv)
if the Executive’s employment is terminated by reason of death or Disability,
the Date of Termination shall be the date of death or Disability of the
Executive, as the case may be.

 

4. Obligation of the Company Upon Termination.

 

(a) Without Cause or For Good Reason. If, during the Employment Period, the
Company shall terminate the Executive’s employment without Cause or the
Executive shall terminate his employment for Good Reason:

 

(i) The Executive shall be paid, in two lump sum payments (A) the Executive’s
earned but unpaid Base Salary and accrued but unpaid vacation pay through the
Date of Termination, and any Annual Bonus required to be paid to the Executive
pursuant to Section 2(b)(ii) above for any fiscal year of the Company that ends
on or before the Date of Termination

 

5



--------------------------------------------------------------------------------

to the extent not previously paid (the “Accrued Obligations”), and (B) an amount
(the “Severance Amount”) equal to two (2) (the “Severance Multiple”) times the
sum of (x) the Base Salary in effect on the Date of Termination plus (y) either
(1) the average Annual Bonus received by the Executive for the three complete
fiscal years (or such lesser number of years as the Executive has been employed
by the Company) of the Company immediately prior to the Termination Date, or (2)
if the Date of Termination occurs before the end of the first complete fiscal
year after the Effective Date, the amount of the Pro-Rated Annual Bonus (defined
below) for such partial fiscal year; provided, however, if less than one (1)
year remains in the Employment Period after the Date of Termination, the
Severance Multiple shall equal one (1); provided, further, that the Accrued
Obligations shall be paid when due under California law and the Severance Amount
shall be paid no later than 60 days after the Date of Termination;

 

(ii) At the time when annual bonuses are paid to the Company’s other senior
executives for the fiscal year of the Company in which the Date of Termination
occurs, the Executive shall be paid an Annual Bonus in an amount equal to the
product of (x) the amount of the Annual Bonus to which the Executive would have
been entitled if the Executive’s employment had not been terminated, and (y) a
fraction, the numerator of which is the number of days in such fiscal year
through the Date of Termination and the denominator of which is the total number
of days in such fiscal year (a “Pro-Rated Annual Bonus”);

 

(iii) For a period of one (1) year, the Company shall continue to provide the
Executive and the Executive’s eligible family members with group health
insurance coverage at least equal to that which would have been provided to them
if the Executive’s employment had not been terminated (or at the Company’s
election, pay the applicable COBRA premium for such coverage); provided,
however, that if the Executive becomes re-employed with another employer and is
eligible to receive group health insurance coverage under another employer’s
plans, the Company’s obligations under this Section 4(a)(iii) shall terminate
and any such coverage shall be reported by the Executive to the Company; and

 

(iv) To the extent not theretofore paid or provided, the Company shall timely
pay or provide to the Executive any vested benefits and other amounts or
benefits required to be paid or provided or which the Executive is eligible to
receive as of the Date of Termination under any plan, contract or agreement of
the Company and its affiliates (such other amounts and benefits shall be
hereinafter referred to as the “Other Benefits”) to which the Executive is a
party. Notwithstanding the foregoing, it shall be a condition to the Executive’s
right to receive the amounts provided for in Sections 4(a)(i)(B) and 4(a)(ii)
and (iii) above that the Executive execute, deliver to the Company and not
revoke a release of claims in substantially the form attached hereto as Exhibit
A.

 

(b) For Cause or Without Good Reason. If the Executive’s employment shall be
terminated by the Company for Cause or by the Executive without Good Reason
during the Employment Period, the Company shall have no further obligations to
the Executive under this Agreement other than pursuant to Sections 7 and 8
hereof, and the obligation to pay to the Executive the Accrued Obligations when
due under California law and to provide the Other Benefits.

 

6



--------------------------------------------------------------------------------

(c) Death or Disability. If the Executive’s employment is terminated by reason
of the Executive’s death or Disability during the Employment Period:

 

(i) The Accrued Obligations shall be paid to the Executive’s estate or
beneficiaries or to the Executive, as applicable, in cash within 30 days of the
Date of Termination;

 

(ii) 100% of the Executive’s then current annual Base Salary, as in effect on
the Date of Termination, shall be paid to the Executive’s estate or
beneficiaries or to the Executive, as applicable, in cash when due under
California law;

 

(iii) The Pro-Rated Annual Bonus shall be paid to the Executive’s estate or
beneficiaries or to the Executive, as applicable, at the time when annual
bonuses are paid to the Company’s other senior executives for the fiscal year of
the Company in which the Date of Termination occurs;

 

(iv) For a period of twelve months following the Date of Termination, the
Executive and the Executive’s eligible family members shall continue to be
provided with group health insurance coverage at least equal to that which would
have been provided to them if the Executive’s employment had not been terminated
(or at the Company’s election, pay the applicable COBRA premium for such
coverage); provided, however, that if the Executive becomes re-employed with
another employer and is eligible to receive group health insurance coverage
under another employer’s plans, the Company’s obligations under this Section
4(d)(iv) shall terminate, and any such coverage shall be reported by the
Executive to the Company; and

 

(v) The Other Benefits shall be paid or provided to the Executive’s estate or
beneficiaries or to the Executive, as applicable, on a timely basis.

 

5. Termination Upon a Change in Control. If a Change in Control (as defined
herein) occurs during the Employment Period and the Executive’s employment is
terminated by the Company without Cause or by the Executive for Good Reason, in
each case within one hundred eighty (180) days after the effective date of the
Change in Control, then the Executive shall be entitled to the payments and
benefits provided in Section 4(a), subject to the terms and conditions thereof.
In addition, in the event of such a termination of the Executive’s employment,
all outstanding stock options, restricted stock and other equity awards granted
to the Executive under any of the Company’s equity incentive plans (or awards
substituted therefore covering the securities of a successor company) shall
become immediately vested and exercisable in full. For purposes of this
Agreement, “Change in Control” shall mean the occurrence of any of the following
events:

 

(i) Any transaction, whether effected directly or indirectly, resulting in any
“person” or “group” (as those terms are defined in Sections 3(a)(9), 13(d), and
14(d) of the Exchange Act and the rules thereunder) having “beneficial
ownership” (as determined pursuant to Rule 13d-3 under the Exchange Act) of
securities entitled to vote generally in the election of directors (“voting
securities”) of TPG that represent greater than 35% of the combined voting power
of TPG’s then outstanding voting securities, other than

 

7



--------------------------------------------------------------------------------

(A) any transaction or event resulting in the beneficial ownership of voting
securities by a trustee or other fiduciary holding securities under any employee
benefit plan (or related trust) sponsored or maintained by TPG or any person
controlled by TPG or by any employee benefit plan (or related trust) sponsored
or maintained by TPG or any person controlled by TPG, or

 

(B) any transaction or event resulting in the beneficial ownership of voting
securities by TPG or a corporation owned, directly or indirectly, by the
stockholders of TPG in substantially the same proportions as their ownership of
the stock of TPG, or

 

(C) any transaction or event resulting in the beneficial ownership of voting
securities pursuant to a transaction described in clause (iii) below that would
not be a Change in Control under clause (iii), or

 

(D) the beneficial ownership of voting securities by James A. Thomas, or an
Immediate Family Member or Affiliate thereof, each as defined in the Operating
Partnership Agreement (collectively, the “Thomas Affiliates”), including without
limitation, the initial issuance of shares and Partnership Units in the
Operating Partnership, the conversion of Partnership Units to shares of TPG, and
any additional Partnership Units and shares later received by the Thomas
Affiliates;

 

(ii) Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election by TPG’s stockholders, or nomination for election
by the Board, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an election contest with respect to the election or removal of
directors or other solicitation of proxies or consents by or on behalf of a
person other than the Board;

 

(iii) The consummation by TPG (whether directly involving TPG or indirectly
involving TPG through one or more intermediaries) of (x) a merger,
consolidation, reorganization, or business combination or (y) a sale or other
disposition of all or substantially all of TPG’s assets or (z) the acquisition
of assets or stock of another entity, in each case, other than a transaction

 

(A) which results in TPG’s voting securities outstanding immediately before the
transaction continuing to represent (either by remaining outstanding or by being
converted into voting securities of TPG or the person that, as a result of the
transaction, controls, directly or indirectly, TPG or owns, directly or
indirectly, all or substantially all of TPG’s assets or otherwise succeeds to
the business of TPG (TPG or such person, the “Successor Entity”)) directly or
indirectly, greater than 50% of the combined voting power of the Successor
Entity’s outstanding voting securities immediately after the transaction, and

 

8



--------------------------------------------------------------------------------

(B) after which no person or group beneficially owns voting securities
representing greater than 50% of the combined voting power of the Successor
Entity; provided, however, that no person or group shall be treated for purposes
of this clause (B) as beneficially owning greater than 50% of combined voting
power of the Successor Entity solely as a result of the voting power held in TPG
prior to the consummation of the transaction; or

 

(iv) the approval by TPG’s shareholders of a liquidation or dissolution of TPG.

 

For purposes of clause (i) above, the calculation of voting power shall be made
as if the date of the acquisition were a record date for a vote of TPG’s
shareholders, and for purposes of clause (iii) above, the calculation of voting
power shall be made as if the date of the consummation of the transaction were a
record date for a vote of TPG’s shareholders.

 

6. Intentionally Omitted.

 

7. Full Settlement. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement and except as
expressly provided, such amounts shall not be reduced whether or not the
Executive obtains other employment. If any party to this Agreement institutes
any action, suit, counterclaim, appeal, arbitration or mediation for any relief
against another party, declaratory or otherwise (collectively an “Action”), to
enforce the terms hereof or to declare rights hereunder, then the Prevailing
Party in such Action shall be entitled to recover from the other party all costs
and expenses of the Action, including reasonable attorneys’ fees and costs (at
the Prevailing Party’s attorneys’ then-prevailing rates) incurred in bringing
and prosecuting or defending such Action and/or enforcing any judgment, order,
ruling or award (collectively, a “Decision”) granted therein, all of which shall
be deemed to have accrued on the commencement of such Action and shall be paid
whether or not such Action is prosecuted to a Decision. Any Decision entered in
such Action shall contain a specific provision providing for the recovery of
attorneys’ fees and costs incurred in enforcing such Decision. A court or
arbitrator shall fix the amount of reasonable attorneys’ fees and costs upon the
request of either party. Any judgment or order entered in any final judgment
shall contain a specific provision providing for the recovery of all costs and
expenses of suit, including reasonable attorneys’ fees and expert fees and costs
incurred in enforcing, perfecting and executing such judgment. For the purposes
of this paragraph, costs shall include, without limitation, in addition to Costs
incurred in prosecution or defense of the underlying action, reasonable
attorneys’ fees, costs, expenses and expert fees and costs incurred in the
following: (a) postjudgement motions and collection actions; (b) contempt
proceedings; (c) garnishment, levy, debtor and third party examinations; (d)
discovery; (e) bankruptcy litigation; and (f) appeals of any order or judgment.
“Prevailing Party” within the meaning of this Section includes, without
limitation, a party who agrees to dismiss an Action (excluding an Action
instituted in contravention of the requirements of Paragraph 12(b) below) in
consideration for the other party’s payment of the amounts allegedly due or
performance of the covenants allegedly breached, or obtains substantially the
relief sought by such party.

 

9



--------------------------------------------------------------------------------

8. Certain Additional Payments by the Company.

 

(a) Anything in this Agreement to the contrary notwithstanding and except as set
forth below, in the event it shall be determined that any Payment would be
subject to the Excise Tax, then the Executive shall be entitled to receive an
additional payment (the “Excise Tax Gross-Up Payment”) in an amount such that,
after payment by the Executive of all taxes (and any interest or penalties
imposed with respect to such taxes), including, without limitation, any income
taxes (and any interest and penalties imposed with respect thereto) and Excise
Tax imposed upon the Excise Tax Gross-Up Payment, the Executive retains an
amount of the Excise Tax Gross-Up Payment equal to the Excise Tax imposed upon
the Payments. Notwithstanding the foregoing provisions of this Section 8(a), if
it shall be determined that the Executive is entitled to the Excise Tax Gross-Up
Payment, but that the Parachute Value of all Payments does not exceed 110% of
the Safe Harbor Amount, then no Excise Tax Gross-Up Payment shall be made to the
Executive and the amounts payable under this Agreement shall be reduced so that
the Parachute Value of all Payments, in the aggregate, equals the Safe Harbor
Amount. The reduction of the amounts payable hereunder, if applicable, shall be
made by first reducing the payments under Section 4(a)(i), unless an alternative
method of reduction is elected by the Executive, and in any event shall be made
in such a manner as to maximize the Value of all Payments actually made to the
Executive. For purposes of reducing the Payments to the Safe Harbor Amount, only
amounts payable under this Agreement (and no other Payments) shall be reduced.
If the reduction of the amount payable under this Agreement would not result in
a reduction of the Parachute Value of all Payments to the Safe Harbor Amount, no
amounts payable under the Agreement shall be reduced pursuant to this Section
8(a). The Company’s obligation to make Excise Tax Gross-Up Payments under this
Section 8 shall not be conditioned upon the Executive’s termination of
employment.

 

(b) Subject to the provisions of Section 8(c), all determinations required to be
made under this Section 8, including whether and when an Excise Tax Gross-Up
Payment is required, the amount of such Excise Tax Gross-Up Payment and the
assumptions to be utilized in arriving at such determination, shall be made by
such nationally recognized accounting firm as may be selected by the Company and
reasonably acceptable to the Executive (the “Accounting Firm”); provided, that
the Accounting Firm’s determination shall be made based upon “substantial
authority” within the meaning of Section 6662 of the Code. The Accounting Firm
shall provide detailed supporting calculations both to the Company and the
Executive within 15 business days of the receipt of notice from the Executive
that there has been a Payment or such earlier time as is requested by the
Company. All fees and expenses of the Accounting Firm shall be borne solely by
the Company. Any Excise Tax Gross-Up Payment, as determined pursuant to this
Section 8, shall be paid by the Company to the Executive within five days of the
receipt of the Accounting Firm’s determination. Any determination by the
Accounting Firm shall be binding upon the Company and the Executive, unless the
Company obtains an opinion of outside legal counsel, based upon at least
“substantial authority” within the meaning of Section 6662 of the Code, reaching
a different determination, in which event such legal opinion shall be binding
upon the Company and the Executive. As a result of the uncertainty in the
application of Section

 

10



--------------------------------------------------------------------------------

4999 of the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Excise Tax Gross-Up Payments that will not have
been made by the Company should have been made (the “Underpayment”), consistent
with the calculations required to be made hereunder. In the event the Company
exhausts its remedies pursuant to Section 8(c) and the Executive thereafter is
required to make a payment of any Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Executive.

 

(c) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Excise Tax Gross-Up Payment. Such notification shall be given as
soon as practicable, but no later than 10 business days after the Executive is
informed in writing of such claim. The Executive shall apprise the Company of
the nature of such claim and the date on which such claim is requested to be
paid. The Executive shall not pay such claim prior to the expiration of the
30-day period following the date on which the Executive gives such notice to the
Company (or such shorter period ending on the date that any payment of taxes
with respect to such claim is due). If the Company notifies the Executive in
writing prior to the expiration of such period that the Company desires to
contest such claim, the Executive shall:

 

(i) give the Company any information reasonably requested by the Company
relating to such claim,

 

(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to-time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,

 

(iii) cooperate with the Company in good faith in order effectively to contest
such claim, and

 

(iv) permit the Company to participate in any proceedings relating to such
claim;

 

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such-contest, and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties) imposed as a result of such representation and payment of costs and
expenses. Without limitation on the foregoing provisions of this Section 8(c),
the Company shall control all proceedings taken in connection with such contest,
and, at its sole discretion, may pursue or forgo any and all administrative
appeals, proceedings, hearings and conferences with the applicable taxing
authority in respect of such claim and may, at its sole discretion, either
direct the Executive to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and the Executive agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that, if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall advance the

 

11



--------------------------------------------------------------------------------

amount of such payment to the Executive, on an interest-free basis, and shall
indemnify and hold the Executive harmless, on an after-tax basis, from any
Excise Tax or income tax (including interest or penalties) imposed with respect
to such advance or with respect to any imputed income in connection with such
advance; and provided, further, that any extension of the statute of limitations
relating to payment of taxes for the taxable year of the Executive with respect
to which such contested amount is claimed to be due is limited solely to such
contested amount. Furthermore, the Company’s control of the contest shall be
limited to issues with respect to which the Excise Tax Gross-Up Payment would be
payable hereunder, and the Executive shall be entitled to settle or contest, as
the case may be, any other issue raised by the Internal Revenue Service or any
other taxing authority.

 

(d) If, after the receipt by the Executive of an Excise Tax Gross-Up Payment or
an amount advanced by the Company pursuant to Section 8(c), the Executive
becomes entitled to receive any refund with respect to the Excise Tax to which
such Excise Tax Gross-Up Payment relates or with respect to such claim, the
Executive shall (subject to the Company’s complying with the requirements of
Section 8(c), if applicable) promptly pay to the Company the amount of such
refund (together with any interest paid or credited thereon after taxes
applicable thereto). If, after the receipt by the Executive of an amount
advanced by the Company pursuant to Section 8(c), a determination is made that
the Executive shall not be entitled to any refund with respect to such claim and
the Company does not notify the Executive in writing of its intent to contest
such denial of refund prior to the expiration of 30 days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Excise Tax Gross-Up Payment required to be paid.

 

(e) Notwithstanding any other provision of this Section 8, the Company may, in
its sole discretion, withhold and pay over to the Internal Revenue Service or
any other applicable taxing authority, for the benefit of the Executive, all or
any portion of any Excise Tax Gross-Up Payment, and the Executive hereby
consents to such withholding.

 

(f) Any other liability for unpaid or unwithheld Excise Taxes shall be borne
exclusively by the Company, in accordance with Section 3403 of the Code. The
foregoing sentence shall not in any manner relieve the Company of any of its
obligations under this Employment Agreement.

 

(g) Definitions. The following terms shall have the following meanings for
purposes of this Section 8:

 

(i) “Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code,
together with any interest or penalties imposed with respect to such excise tax.

 

(ii) “Parachute Value” of a Payment shall mean the present value as of the date
of the change of control for purposes of Section 280G of the Code of the portion
of such Payment that constitutes a “parachute payment” under Section 280G(b)(2),
as determined by the Accounting Firm for purposes of determining whether and to
what extent the Excise Tax will apply to such Payment.

 

12



--------------------------------------------------------------------------------

(iii) A “Payment” shall mean any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of the Executive, whether paid or payable pursuant to this Agreement
or otherwise.

 

(iv) The “Safe Harbor Amount” shall mean 2.99 times the Executive’s “base
amount,” within the meaning of Section 280G(b)(3) of the Code.

 

(v) “Value” of a Payment shall mean the economic present value of a Payment as
of the date of the change of control for purposes of Section 280G of the Code,
as determined by the Accounting Firm using the discount rate required by Section
280G(d)(4) of the Code.

 

9. Intentionally Omitted.

 

10. Successors.

 

(a) This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.

 

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

 

11. Payment of Financial Obligations. The payment or provision to the Executive
by the Company of any remuneration, benefits or other financial obligations
pursuant to this Agreement shall be allocated to the Operating Partnership, TPG
and, if applicable, any subsidiary and/or affiliate thereof in accordance with
any employee sharing and expense allocation agreement, by and between TPG and
the Operating Partnership, as in effect from time to time.

 

12. Miscellaneous.

 

(a) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without reference to
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect. This Agreement may not
be amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.

 

(b) Arbitration. To the fullest extent allowed by law, any controversy, claim or
dispute between Executive and the Company (and/or any of its owners, directors,
officers, employees, affiliates, or agents) relating to or arising out of
Executive’s employment or the cessation of that employment will be submitted to
final and binding arbitration in the county in which Executive work(ed) for
determination in accordance with the American Arbitration Association’s (“AAA”)
National Rules for the Resolution of Employment Disputes, as the

 

13



--------------------------------------------------------------------------------

exclusive remedy for such controversy, claim or dispute. In any such
arbitration, the parties may conduct discovery in accordance with the applicable
rules of the arbitration forum, except that the arbitrator shall have the
authority to order and permit discovery as the arbitrator may deem necessary and
appropriate in accordance with applicable state or federal discovery statutes.
The arbitrator shall issue a reasoned, written decision, and shall have full
authority to award all remedies which would be available in court. The parties
shall share the filing fees required for the arbitration, provided that
Executive shall not be required to pay an amount in excess of the filing fees
required by a federal or state court with jurisdiction. The Company shall pay
the arbitrator’s fees and any AAA administrative expenses. Any judgment upon the
award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof. Possible disputes covered by the above include (but are
not limited to) unpaid wages, breach of contract, torts, violation of public
policy, discrimination, harassment, or any other employment-related claims under
laws including but not limited to, Title VII of the Civil Rights Act of 1964,
the Americans With Disabilities Act, the Age Discrimination in Employment Act,
the California Fair Employment and Housing Act, the California Labor Code, and
any other statutes or laws relating to an employee’s relationship with his/her
employer, regardless of whether such dispute is initiated by the employee or the
Company. Thus, this bilateral arbitration agreement applies to any and all
claims that the Company may have against an employee, including but not limited
to, claims for misappropriation of Company property, disclosure of proprietary
information or trade secrets, interference with contract, trade libel, gross
negligence, or any other claim for alleged wrongful conduct or breach of the
duty of loyalty by an employee. However, notwithstanding anything to the
contrary contained herein, Company and Executive shall have their respective
rights to seek and obtain injunctive relief with respect to any controversy,
claim or dispute to the extent permitted by law. Claims for workers’
compensation benefits and unemployment insurance (or any other claims where
mandatory arbitration is prohibited by law) are not covered by this arbitration
agreement, and such claims may be presented by either Executive or the Company
to the appropriate court or government agency. BY AGREEING TO THIS BINDING
ARBITRATION PROVISION, BOTH EXECUTIVE AND THE COMPANY GIVE UP ALL RIGHTS TO
TRIAL BY JURY. This arbitration agreement is to be construed as broadly as is
permissible under applicable law.

 

(c) Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

 

If to the Executive: at the Executive’s most recent address on the records of
the Company,

 

If to TPG or the Operating Partnership:

 

Thomas Properties Group, Inc.

515 South Flower Street, Sixth Floor

Los Angeles, CA 90071

Attn: James A. Thomas, CEO

 

14



--------------------------------------------------------------------------------

with a copy to:

 

Gilchrist & Rutter Professional Corporation

1299 Ocean Avenue, Suite 900

Santa Monica, CA 90401

Attn: Paul S. Rutter, Esq.

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

 

(d) Sarbanes-Oxley Act of 2002. Notwithstanding anything herein to the contrary,
if the Company determines, in its good faith judgment, that any transfer or
deemed transfer of funds hereunder is likely to be construed as a personal loan
prohibited by Section 13(k) of the Exchange Act and the rules and regulations
promulgated thereunder, then such transfer or deemed transfer shall not be made
to the extent necessary or appropriate so as not to violate the Exchange Act and
the rules and regulations promulgated thereunder.

 

(e) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement. In the event any provision or term hereof is deemed to have
exceeded applicable legal authority or shall be in conflict with applicable
legal limitations, such provision shall be reformed and rewritten as necessary
to achieve consistency and compliance with such applicable law.

 

(f) Withholding. The Company may withhold from any amounts payable under this
Agreement such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation. In addition,
notwithstanding any other provision of this Agreement, the Company may, in its
sole discretion, withhold and pay over to the Internal Revenue Service or any
other applicable taxing authority, for the benefit of the Executive, all or any
portion of any Excise Tax Gross-Up Payment and the Executive hereby consents to
such withholding.

 

(g) No Waiver. The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may have hereunder, including, without
limitation, the right of the Executive to terminate employment for Good Reason
pursuant to Section 3(c) of this Agreement, shall not be deemed to be a waiver
of such provision or right or any other provision or right of this Agreement.

 

(h) Entire Agreement. As of the Effective Date, this Agreement, the Contribution
Agreement, Noncompetition Agreement and the Confidentiality Agreement, each of
which is being entered into between the parties concurrently herewith,
constitute the final, complete and exclusive agreement between the Executive and
the Company with respect to the subject matter hereof and replaces and
supersedes any and all other agreements, offers or promises, whether oral or
written, made to Executive by any member of the Thomas Group or any entity (a
“Predecessor Employer”), or representative thereof, whose business or assets any
member of the Thomas Group succeeded to in connection with the initial public
offering of the

 

15



--------------------------------------------------------------------------------

common stock of TPG or the transactions related thereto. The Executive agrees
that any such agreement, offer or promise between the Executive and a
Predecessor Employer (or any representative thereof) is hereby terminated and
will be of no further force or effect, and the Executive acknowledges and agrees
that upon his execution of this Agreement, he will have no right or interest in
or with respect to any such agreement, offer or promise. In the event that the
Effective Date does not occur, this Agreement (including, without limitation,
the immediately preceding sentence) shall have no force or effect.

 

(i) Consultation With Counsel. The Executive acknowledges that he has had a full
and complete opportunity to consult with counsel and other advisors of his own
choosing concerning the terms, enforceability and implications of this
Agreement, and that the Company has not made any representations or warranties
to the Executive concerning the terms, enforceability or implications of this
Agreement other than as reflected in this Agreement.

 

(j) Counterparts. This Agreement may be executed simultaneously in two
counterparts, each of which shall be deemed an original but which together shall
constitute one and the same instrument.

 

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from the Board, the Company has caused these
presents to be executed in its name on its behalf, all as of the day and year
first above written.

 

THOMAS PROPERTIES GROUP, INC. a Delaware corporation By:  

/s/ JAMES A. THOMAS

--------------------------------------------------------------------------------

THOMAS PROPERTIES GROUP, L.P., a Maryland limited partnership By:   Thomas
Properties Group, Inc. Its:   General Partner By:  

/s/ JAMES A. THOMAS

--------------------------------------------------------------------------------

“EXECUTIVE”    

/s/ RANDALL L. SCOTT

--------------------------------------------------------------------------------

Name:   Randall L. Scott

 

16



--------------------------------------------------------------------------------

EXHIBIT A

TO EMPLOYMENT AGREEMENT

 

RELEASE

 

For a valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the undersigned does hereby release and forever discharge the
“Releasees” hereunder, consisting of Thomas Properties Group, Inc., a Delaware
corporation, Thomas Properties Group, L.P., a Maryland limited partnership and
each of their partners, subsidiaries, associates, affiliates, successors, heirs,
assigns, agents, directors, officers, employees, representatives, lawyers,
insurers, and all persons acting by, through, under or in concert with them, or
any of them, of and from any and all manner of action or actions, cause or
causes of action, in law or in equity, suits, debts, liens, contracts,
agreements, promises, liability, claims, demands, damages, losses, costs,
attorneys’ fees or expenses, of any nature whatsoever, known or unknown, fixed
or contingent to the extent permissible under applicable law (hereinafter called
“Claims”), which the undersigned now has or may hereafter have against the
Releasees, or any of them, by reason of any matter, cause, or thing whatsoever
from the beginning of time to the date hereof. The Claims released herein
include, without limiting the generality of the foregoing, any Claims in any way
arising out of, based upon, or related to the employment or termination of
employment of the undersigned by the Releasees, or any of them; any alleged
breach of any express or implied contract of employment; any alleged torts or
other alleged legal restrictions on Releasee’s right to terminate the employment
of the undersigned; and any alleged violation of any federal, state or local
statute or ordinance including, without limitation, Title VII of the Civil
Rights Act of 1964, the Age Discrimination In Employment Act, the Americans With
Disabilities Act, and the California Fair Employment and Housing Act.

 

THE UNDERSIGNED ACKNOWLEDGES THAT HE HAS BEEN ADVISED BY LEGAL COUNSEL AND IS
FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH
PROVIDES AS FOLLOWS:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

 

THE UNDERSIGNED, BEING AWARE OF SAID CODE SECTION, HEREBY EXPRESSLY WAIVES ANY
RIGHTS HE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.

 

IN ACCORDANCE WITH THE OLDER WORKERS BENEFIT PROTECTION ACT OF 1990, THE
UNDERSIGNED IS HEREBY ADVISED AS FOLLOWS:

 

(A) HE HAS THE RIGHT TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS RELEASE;

 

A-1



--------------------------------------------------------------------------------

(B) HE HAS TWENTY-ONE (21) DAYS TO CONSIDER THIS RELEASE BEFORE SIGNING IT; AND

 

(C) HE HAS SEVEN (7) DAYS AFTER SIGNING THIS RELEASE TO REVOKE THIS RELEASE, AND
THIS RELEASE WILL BECOME EFFECTIVE UPON THE EXPIRATION OF THAT REVOCATION
PERIOD.

 

The undersigned represents and warrants that there has been no assignment or
other transfer of any interest in any Claim which he may have against Releasees,
or any of them, and the undersigned agrees to indemnify and hold Releasees, and
each of them, harmless from any liability, Claims, demands, damages, costs,
expenses and attorneys’ fees incurred by Releasees, or any of them, as the
result of any such assignment or transfer or any rights or Claims under any such
assignment or transfer. It is the intention of the parties that this indemnity
does not require payment as a condition precedent to recovery by the Releasees
against the undersigned under this indemnity.

 

The undersigned agrees that if he hereafter commences any suit arising out of,
based upon, or relating to any of the Claims released hereunder or in any manner
asserts against Releasees, or any of them, any of the Claims released hereunder,
then the undersigned agrees to pay to Releasees, and each of them, in addition
to any other damages caused to Releasees thereby, all attorneys’ fees incurred
by Releasees in defending or otherwise responding to said suit or Claim.

 

The undersigned further understands and agrees that neither the payment of any
sum of money nor the execution of this Release shall constitute or be construed
as an admission of any liability whatsoever by the Releasees, or any of them,
who have consistently taken the position that they have no liability whatsoever
to the undersigned.

 

IN WITNESS WHEREOF, the undersigned has executed this Release this 13th day of
October, 2004.

 

/s/ RANDALL L. SCOTT

--------------------------------------------------------------------------------

Randall L. Scott

 

A-2